                IN THE UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                 Plaintiff,                            4:18CR3058

     vs.
                                                          ORDER
FELIPE GENAO MINAYA,

                 Defendant.



       Defendant has moved to continue Defendant’s change of plea hearing.
(Filing No. 92). As explained by counsel, the parties need additional time to
engage in plea discussions The motion to continue is unopposed. Based on the
representations of counsel, the court finds the motion should be granted.
Accordingly,

     IT IS ORDERED:

     1)    Defendant’s motion to continue, (Filing No. 92), is granted.

     2)    Defendant's plea hearing will be held before the undersigned
           magistrate judge on February 20, 2020 at 3:00 p.m.. Defendant is
           ordered to appear at this hearing.

     3)    For the reasons stated by counsel, the Court finds that the ends of
           justice served by continuing Defendant's plea hearing outweigh the
           best interest of Defendant and the public in a speedy trial.
           Accordingly, the time between today's date and the district court
           judge's acceptance or rejection of the anticipated plea of guilty shall
           be excluded for speedy trial calculation purposes. 18 U.S.C. §
           3161(h)(7). Failing to timely object to this order as provided under
           this court’s local rules will be deemed a waiver of any right to later
           claim the time should not have been excluded under the Speedy
           Trial Act.

     January 21, 2020.
                                           BY THE COURT:
                                           s/ Cheryl R. Zwart
                                           United States Magistrate Judge
